IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 37618

STATE OF IDAHO,                                    )     2010 Unpublished Opinion No. 746
                                                   )
       Plaintiff-Respondent,                       )     Filed: December 20, 2010
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
DAVID ROJAS-PERALTA,                               )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
       Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Blaine
       County. Hon. Robert J. Elgee, District Judge.

       Judgment of conviction and unified sentence of seven years and three months,
       with a minimum period of confinement of two years and three months, for
       aggravated battery, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before GUTIERREZ, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       David Rojas-Peralta pled guilty to aggravated battery.        Idaho Code § 18-903(a), 18-
907(1)(b), 18-908. The district court sentenced Rojas-Peralta to a unified term of seven years
and three months, with a minimum period of confinement of two years and three months. Rojas-
Peralta appeals asserting the district court abused its discretion in sentencing.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                  1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Rojas-Peralta’s judgment of conviction and sentence are affirmed.




                                                   2